Judgment, Supreme Court, Bronx County (John Byrne, J.), rendered April 21, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2 to 4 years, unanimously affirmed.
The trial court did not exercise its discretion improvidently in denying defendant the youthful offender status that had been conditionally promised, where defendant violated the conditions of his plea bargain by shooting two people. Concur— Buckley, P.J., Tom, Rosenberger, Ellerin and Williams, JJ.